Bischoff, J.
The plaintiff is the widow of one Victor Morris, a deceased member of the defendant benefit'society, and seeks to recover, as beneficiary, under the terms of the society’s constitution, which are detailed below.
The case was submitted, upon an agreed state of facts and was decided adversely to the plaintiff. It was agreed that the deceased was in arrears of dues and had brought himself within the conditions of delinquency specified-in the constitution, except that he had not been in arrears' for a period of six months at the date of his death.
The constitution provided as follows: “In case.of the death of a member or his wife, three coaches, hearse, Tachrichim shroud, and other necessities, shall be provided by the - society. * * * Members who fail to pay their dues within two meetings after general meeting shall be excluded from all benefits until all their dues are paid at the next last pay night. Before this time, such members have no claim on the society. * - * * After the death of a member, his wife or orphans, or if there are none, the nearest relative, shall. receive, within thirty days after. such, death, from the society, the sum .of $200. At the death of the wife of a member, he shall receive the sum of $100, from which, however, the society retains $15 toward a tombstone, if not placed by the husband .within one year. The cost of the stone shall not exceed the above amount; the members, however, shall be .equally taxed for the above sums of $200, respectively, $100. * * * Members in arrears, and their families, are entitled only to burial ground, i. e., -grave; no other expenses. Members in arrears for six months shall .be stricken from the rolls.”
While observing the rules of strict adverse construction, which must prevail in the -interpretation of provisions such as those before us, it seems clear that the defendant assumed a liability toward only two classes of persons — members proper' and delinquent members and their families. Toward those members who had been dropped- from the-rolls no benefit of ex-membership wds given, since the words used implied an absolute expulsion from .the society after the member’s time, during which he might-retrieve his position, had expired. The' plaintiff’s husband was not of this class, but was a delinquent member.
- As to. his class, however, the defendant assumed a- liability only for the strict expense of interment of him. or of his wife, and there is no claim that this duty was disregarded.
*37Had Morris been, dropped from the rolls, it would have been •impossible for bis widow to sustain a claim for the death fund in suit, since that fund but inured to the benefit of a member’s widow, but it is claimed that he was a member, although delinquent, and that the widow should be protected- as beneficiary.
We cannot take this view, since; while the construction of this constitution should be strict, no unreasonable interpretation is called for, and, reasonably, the member, in signing the constitution, would understand that while delinquent the benefits sought to be secured through membership would be withheld from him and his family;, that burial alone would be' accorded should there be no expulsion, and that after expulsion-for delinquency not even burial was to be given by the defendant.
Judgmént affirmed, with costs.
Halt, P. J., and MgAdam, J., concur.
• Judgment affirmed,- with costs.